Case 1:19-Cv-00155-.]EB Document 11 Filed 03/20/19 Page 1 of 10

IN THE UNITED STATES DISTRICT COURT
FOR THE DIS'I`RICT OF COLUMBIA

 

 

 

 

 

U.S. Department of Homeland Security
Executive office for Immigration review
Federal Bureau of Investigation

U.S. Citizenship & Immigration Services §
Immigration and Customs'Eoforcement §

Babar Javed Butt § §¥;,'*,',E'RY,,E§,’ '*;-YE_
Plainticr § "'_'”"_”'1 ~;
1209 Sunflower Lane § FEB l q w t
Alvarado, Texas 76009 §
v_ § L-.S".a'zz:::¢;'en:::"i;.‘:mxiian
§
U.S. Department of State § Civil Action# 1:19-cv-00155 (UNA)
Central Intelligencé Agency § `
U.S. Department of Justice §
§
§
§

Servc:

Civil process clerk

Omoe of the United Statw Attorney
for the District of Columbia

555 Fourth Street, NW

Attomey General of the United Stam
950 Pennsylvania Ave, NW
Washington, DC 20530-0001

US Department of Justicel
950 Pennsylvania Ave, NW
Washington, DC 20530-0001

US Deparunent of Homeland Security2
245 Murray Lane, SW
Wasbington, DC 20528

US Department of Staie

The Executive oHioe

OHice of the Legal Adviser, Suite 5.600
600 19"' streec, N.w

Washington, DC 20522

COIV[PLA]NT FOR DECLARATION
AND INJUNCTIVE RELIEF

'l-'BIandEOIwaelervedatdlesameaddms
zUSCIScm¢iICEtobes¢:rv\:datthesl\mcaddress

Case 1:19-Cv-00155-.]EB Document 11 Filed 03/20/19 Page 2 of 10

COB[PIAINT
l. PlaintiifBabar Javed Butt brings this action against the above named Defendants collectively
referred to as “Defendants” in this complaint under the Frwdom of Information Act 5 . U.S.C § 552
(“FOIA”) and the Privacy Act (“Privacy Act”) 5. U.S.C § 552a seeking declaratory and injunctive
relief to compel compliance with the requirements of FOIA and the Privacy Act.

JURISDICTION AND VENUE
2. This Coult has jurisdiction over this action pursuant to 5. U.S.C § 552 (a)(4)(B) and 28. U.S.C §
1331.

3. venue is proper in this Districr pursuant to 28. U.s.c § 1391(¢) and 5. U.s.c § 552 (a)(4)(B).

T]ME FOR DEFENDANT TO RESPOND
4. Pursuant to FOIA, Defendant: have thirty (30) days to respond to the instant Complaint 5. U.S.C

§ 552 (a)(4)(C).

MIIFF OBJEC'I‘S TO ANY CON'I'INUANCE

5. Plaintiifis cm'rently in immigration proceedings at risk of deportation and because Defendants
have been given adequate time to respond Plaintiif objects to any unwarranted continuance.

PARTIES
6. Plaintift; proceeding Pro Se, is an immigration detainee at Prairieland Detention center in
Alvarado, Texas currently in removal proceedings

7 . Defendant U.S Department of State is an agency of the United States Government headquartered
at 2201 C Street, N.W, Washington, DC 29520.

8. Defeodant Central Intelligence Agency is an agency of the United States Government within the
meaning of 5. U.S.C § 552(t).

9. DefendantD¢parlment of Justice (“DOJ”) is an agency of the United States Goveroment
hemiquartered at 950 Pennsylvania Avenue NW, Washington, DC 20530. The Executive o_Mcefor
I)m¢igmdon Review (“EOIR”) and Federal Bureau ofInmt¢'gation (“FBI”) are components of
the DOJ.

Case 1:19-Cv-00155-.]EB Document 11 Filed 03/20/19 Page 3 of 10

10. Defenth Department of Homeland Securl°ty (“DHS”) is an agency of the United States
Govemment headquartered at 245 Murray Lane, SW, Washington D.C 20528. Defendant United
&ates C¥tiz¢nship and Immigration Services (“USCIS”) and Defendant Immigra¢ion and Customs
quorc¢ment (“ICE”) are components of DHS.

SmEthNT OF FACI`S

1. I)efendant Dggggtment of State
ll. On July 30th 2018, Plainti&` submitted a FOIArequest to Defenth Departrnent of State. Please

see attached Exhibit 1*. By a letter datedAugust 21’* 2018 DefendantDepartment ofState
acknowledged the receipt of Plaintiil’s FOIA request and assigned a reference number. Please see
attached Exhibit 2.

12. As of the date of this Comp]aint, Defendant Department of State has failed to: (i) produce the
requested records or demonstrate that the requested records are lawldlly exempt h'orn production;
(`u') notify PlaintiH` of the scope of any responsive records De&ndant intends to produce or withhold
and the reasons for any withholdings; (iii) expedite the processing of PlaintiH’s FOIA request; or
(iv) inform Plaintiif that it may appeal any adequately speciiic, adverse determination

*}’hbuw'r¢ac.hedout to the Unl¢edNation.v Rq)iag¢s Centa'andobmbled£ulle¢pobls_l_m,fofhlk FOIA request sent to the
D¢ptome drenjbre dme am no longcran irsr¢.

2. Efendant Central lntngence wiley {ClAl
13. On August 1st 2018, Plaintiff submitted a FOIA request to the CIA. Please see attached

Exhibit 3. By letters dated August 3'd August 8‘ll 2018, Defendant CIA acknowledged the receipt of
Plaintiii’s FOIA request and assigned two separate reference numbers. Please see attached Exhibit 4
& 5. Plaintift` was also requested to submit a certificate of identity.

14. On August 13th 2018 PlaintiH` faxed the CIA a complete certiiicate of identity and in addition
appealed its decision of denying Plaintitf’s request to expedite his request. Please see attached
Exhibit 6.

15. In letters dated September 17‘h 2018 and 16th October 2018, Plaintiffrequested an update on his
FOIA request but did not receive any correspondence back. Please see Exhibit 7 and Exhibit 8.
3

Case 1:19-Cv-00155-.]EB Document 11 Filed 03/20/19 Page 4 of 10

16. As of the date of this Complaint, Defendant ClA has failed to: (i) produce the requested records
or demonstrate that the requested records are lawfully exempt ii'om production; (ii) notify PlaintiH`
of the scope of any responsive records Defendant intends to produce or withhold and the reasons for
any withholdings; (iii) update Plaintiif on his appeal against the denial of his request to expedite his
FOIA processing; or (iv) inform Plaintiifthat it may appeal any adequately specific, adverse
determination

3. mfc-might ngrtment of Jost.iee and its eom|gnenta 141 Executive noise for
Immigration Review [“EOIR21 Q] Federal Bureao of Investigatioo [“FBI’fl

A. Execu¢ive omce for Immigra!ion Revien' (“E01R”)
17. On July 30th 2018, PlaintiH` submitted a FOIArequest to Defendant EOIR. Please see attached
Exhibit 9. By a letter dated August 2“‘l 2018, Defendmt EOIR acknowledged the receipt and
assigned a reference number. Please see attached Exhibit 10.

18. On August 17'h 2018 EOIR mailed Plaintiif a CD which contained Plainti&’s Alien File.
However, the contents of the CD M adder bullet point #2 of Plaintiif’s FOIA request and

failed to address the remaining parts (BuIletpoinml #3 through #18). Please see Exhibit 11.

19. Unsatisiied that the EOIR did not address any of the remaining parts of Plaintiii’s FOIA request
Plainti&` filed an appeal which was received by the OIP on September 24th 2018 and was assigned a
reference number. Please see attached Exhibit 12.

20. The OIP in a letter dated October 24‘ll 2018, informed PlaintiH` that subsequent to Plainti&"s
appeal EOIR opened a new request to respond to the remaining aspects ofPlaintiH’s request
Plaintid` was also informed that since the EOIR has opened a new request the OIP cannot take any
action on Plaintiff’s appeal. Please see attached Exhibit 13.

21. EOIR also mailed Plaintiifa letter dated October 10“‘ 2018 stating that it has assigned Plaintiji’s
original FOIA request a new reference number. Please see attached Exhibit 14*.

    

f.' {;.( ’J¢_'.’l_s_n_,.i_ A. _4- .4 t.__ t

*Defendanr EO!R has titled this new requexra.r Starl.rri¢x. ll man that the EOIR Lr only focusing on bullet pains 9 through 18 and

 

l ‘J.I

Case 1:19-Cv-00155-.]EB Document 11 Filed 03/20/19 Page 5 of 10

22. As of the date of this Complaint, DefendantEOIR has failed to: (i) produce the requested
records or demonstrate that the requested morris are lawfully exempt born production; (ii) notify
Plaintift` of the scope of any responsive records Defendant intends to produce or withhold and the
reasons for any withholdings; (iii) expedite the processing of Plainti&’s FOIA request; or (iv)
inform Plaintiff that it may appeal any adequately specific, adverse determination

B. Federal Bweau ofInl-'em’gation
23. On July 30th 2018 Plaintiff submitted atwo part FOIA request to the FBI. In a follow up
correspondence Plaintiif decided to narrow the scope of his request and requested the FBI to focus
on the updated FOIA request Please see attached FOIA request as Exhibit 15.

24. By a letter dated August 6nl 2018 the FBI acknowledged Plaintii.’t"s request and assigned a
reference number. Please see attached Exhibit 16.

25. By a letter dated August 17"' 2018 Defendant FBI pursuant to exemption 5. U.S.C §

5 52(b)(7)(a) refused to produce even a single record. Plaintiif promptly appealed and requested the
OIP to address the request as most of the docmnents requested in the FOIA pertains to Plaintid"s
closed criminal case and the use of exemption to not disclose even a single record is \mjustitied.
Please see Exhibit 17.

26. Plaintili’s appeal was documented on September 24th 2018, Please see attached Exhibit 18.

27. In a letter dated January 31’t 2019 OIP denied Plaintiif’s appeal and aifrrmed FBI’s decision to
withhold all documents. Please see Exhibit l8-A.

Case 1:19-Cv-00155-.]EB Document 11 Filed 03/20/19 Page 6 of 10

efendant De eat of H meland Seeuri “DHS and lta co vents

§'¢l_l [thion and Custnms Enforcement 1“ICE"| 1§| Uuitecl Sta,t_g Cltizen.shig and
Immi tion Servicea “U

A. Department of Homdand Securhy & Inrmigration and Customs Enforcement
28. On July 30th 2018 Plaintiii`submwd similar FOIA requests separately to Defendant DHS, ICE
and USCIS. Please see attached Exhibit 19.

29. As of the date of this complaint Defendant DHS* and Defendant ICE* have refused to address
Plaintiff’s FOIA request and have failed to acknowledge the receipt of Plaintiif’s request
*Zl'acking number for proof ddelivery to D}B mldICE available upon request

B. United States worship andlmmigration Servr°ces
30. By a letter datedAugust 13th 2018, Defendant USCIS acknowledge d the receipt ofPlaintiii’s
FOIA and issued a reference number. Please see attached Exhibit 20. However, that request was
closed because Plaintiifdid not attach a certificate of identity.

31. To cure the deficiency Plaintiif mailed the certificate of identity and upon receipt on October 5"l
2018 Defendant USCIS assigned Plaintiif a new reference munber. Please see attached Exhibit 21.

32. As of the date of this Complaint, Defendant USCIS has failed to: (i) produce the requested
records or demonstrate that the requested records are lawfully exempt from production; (ii) notify
Plaintiif of the scope of any responsive records Defendant intends to produce or withhold and the
reasons for any withholdings; (iii) expedite the processing of Plaintiff’s FOIA request; or (iv)
inform Plaintiif that it may appeal any adequately specific, adverse determination

Case 1:19-Cv-00155-.]EB Document 11 Filed 03/20/19 Page 7 of 10

C_OELT_!
vloLATroN 0F FolA 5. U.s.C § 552 AND s. U.s.c § sara

33. Plaintiifrealleges pmgraphs 1 through 32 as ifiirlly stated herein

34. Plaintitf is being irreparably banned because of Defendants violations of FOIA and PA and will
continue to be irreparably banned rmless Defendants are compelled to comply with FOIA & PA.

35 . To trigger FOIA’s administrative exhaustion requirement, Defendants were required to
determine whether to comply with Plaintiii"s request within.twenty (20) working days of receiving
the request At a minimum, Defendants were required to (i) gather and review the requested
documents; (ii) determine and communicate to Plaintiii` the scope of any responsive records
Defendants intended to produce or withhold and the reasons for any withholdings; and (iii) inform
Plaintilf that it may appeal any adequately speciiic, adverse determination

36. Because Defendants failed to determine whether to comply with Plaintiii’s request within the
time required by FOIA, Plainti&`is deemed to have exhausted its administrative appeal remedies.
5. U.S.C. 552(a)(6)(C)(i).

COUNT
VIOLATION OF FOIAS. U.S.__§ § 5__5_3 ANQ 5. U,_S.C § 5__5_2__§
Defendant FBI wrr:)l'l_g‘t'ullvr withheld documents

37. The FOIA has a goal of broad disclosures, and its exemptions must be given a narrow compass.
5 U.S.C § 552(b); Milnerv. Dep’tofNavy, 562 U.S. 562, 571 (U.S 2011).

38. In response to Plaintiif’s FOIA request Defendant FBI refused to produce even a single record
and applied exemption (b)(7)(A) across the board. This despite the fact that a majority of the items
requeswd in the FOIA (Exhibit 18) pertains to PlaintiE’s closed criminal case. Plaintiif is befuddled
as to how the disclosure of documents relating to Plaintift’s own criminal case would harm any
interest protected by the applied exemption Plaintid` contends that bullet points numbered 8 and 11
through 21 does not even fall under the exemption

Case 1:19-Cv-00155-.]EB Document 11 Filed 03/20/19 Page 8 of 10

39. Delisndant FBI’s reliance on FOIA exemption 7(A) in providing documents pertaining to
Respondents closed criminal case is inappropriate

40. Defendant’s FBI reliance on FOIA exemption 7(E) is also inapplicable FOIA exemption 7(E)
protects iiom disclosure law enforcement records “to the extent that the production of such
information would disclose techniques and procedures for law erybrcement investigation or
prosecutions or would disclose guidelines for law ery‘brcement investigations orprose_cution, if
such disclosrae could reasonably be expected to risk circumvention of the law ”.

41. However, Defendant.is obligated to “at least provide some explanation of what procedures are
involved and how they would be disclosed” Citizens for Responsibility & Ethics in Wash l{ U.S
Dept of.li¢stice, 746 F.3D 1082, 1101-1102 (D.C Cir 2014). Defendant is required to demonstrate
logically how the release of the requested information might create a risk of circumvention of the
law. Blackwell v. FBI, 646 F.3d 37, 42 (D.C Cir 2011).

42. Nowhere in Defendant’s response does Defenth list that any procedures and techniques it has
identified are in the records, that they may be exploited ti'om tire records withheld, or how the
information withheld would create a risk of circumvention of law.

43. Defendant FBI’s reliance on exemption (b)(7)(A) and (b)(7)(E) is vague and simply a reiteration
of the wording in the statue. Absent an explanation of the link between the exemptions and how
releasing Plaint:ij}’s own criminal records and audio recording of debrieEag sas-ona neither
the Plaintr'if nor the Court can make an informed determination on the validity of the exemption It
clearly appears that the FBI’s withholding of records is unlawful and done in bad idith.

44. Praimirris merefore entitled to declaratory and~'W'r°x-.Hef requiring Defendant FBI to

promptly produce all records responsive to its FOIA request and provide indexes justifying the
withholding of any responsive records to the satisfaction of this Court.

minde'_llf`_th§_mmmmkl

Case 1:19-Cv-00155-.]EB Document 11 Filed 03/20/19 Page 9 of 10

RELIEF

Wherefore, Plaintiif respectfully requests that the court: (1) order Defendants to conduct
search for any and all records responsive to Plainti.'&’s request and demonstrate that it employed
search methods reasonably likely to lead to the discovery of records responsive to the request (2)
order Defendants to produce, by a date certain, any and all non-exempt records to Plaintiif’s
request and a Vaughn index of any responsive records withheld under claim of exemption; (3)
enjoin Defendants from continuing to withhold any and all non-exempt records responsive to the
request (4) order`Defendants to describe with particularity and support with substantial evidence
the reason for withholding each document (5) direct the Defendants to expedite and waive any
costs assode with production of records (6) ensure that Defendants don’t take any actions to
moot Plaintiii’s complaint in bad faith (7) grant Plaintiifany litigation costs and award attomey fees
if an attorney is retained by Plaintiti` in the tirture and (8) grant Plaintiif such other relief as the
Court deems just and proper.

Respectfully Submitted

Babar Butt

A# 208 2_99 802
1209 Sunflower Lane
Alvarado, Texas
02/12/2019

Case 1:19-CV-00155-.]EB Document 11 Filed 03/20/19 Page 10 of 10

Certificate of Interested Partios

I certify that to the best of my knowledge the following are interested parties in this case

U.S. Deparl.ment of State

Central Intelligence Agency

U.S. Department of Justice

U.S. Departrnent of Homeland Security
Executive ofEce for Immigration review
Federal Bureau of lnvestigation

U-.S. Citizenship & Immigration Services
Immigration and Customs Enforcemerrt

10

M
Babar Butt

A# 208 299 802
1209 Sunflower Lane
Alvarado, Texas
02/12/2019

